Beck, P. J.,
dissenting. I am of the opinion that the auditor did not err in excluding the testimony of the witness Jenkins. The conversations and proposals made by Turner, as testified to by the witness, related entirely to a transaction not connected with those under investigation. If admitted and believed, it would tend to prove that H. H. Turner had concocted a plan whereby Jenkins might perpetrate a fraud upon other parties. But this was in relation to an entirely different matter from that under investigation, and quite a while before it. It was irrelevant and immaterial so far as the instant case is concerned, and the auditor properly excluded it.